Citation Nr: 0529470	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability, and if so whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability, and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from June 1941 to November 
1945. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The veteran offered personal testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge, in 
September 2005.  He also testified before Decision Review 
Officers in January 2003 and May 2004.  Transcripts of the 
hearings are associated with the veteran's claims folder. 

The appellant's motion to advance this case on the docket has 
been granted by the Board.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).

The Board notes that the left knee issue was not certified by 
the RO as being on appeal, and the most recent August 2004 
supplemental statement of the case (SSOC) did not list it as 
being on appeal.  However, the veteran addressed the left 
knee claim at the September 2005 hearing, evidencing his 
intent to continue with his appeal on this issue, and the 
Board has accepted a VA Form 21-4138, received on September 
30, 2004, which the Board has accepted as a timely 
substantive appeal.  

The Board also notes that additional medical records were 
added to the record after the July 2004 Statement of the Case 
and August 2004 SSOC were issued.  However, the Board has 
reviewed the evidence and finds that it is not relevant to 
the issues on appeal.  Therefore, the Board finds that a 
remand is not required for initial RO consideration of this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).


FINDINGS OF FACT

1.  In an unappealed May 2000 rating decision, the RO 
declined to reopen claims of entitlement to service 
connection for disabilities of the right and left knees. 

2.  The evidence associated with the claims file subsequent 
to the May 2000 rating decision includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's right knee claim.

3.  The evidence associated with the claims file subsequent 
to the May 2000 rating decision does not raise a reasonable 
possibility of substantiating the left knee claim.

4.  A chronic right knee disability was not present in 
service within one year of the veteran's discharge from 
service, and the veteran's current right knee disability is 
not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).



3.  A right knee disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131,  (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen previously denied claims of 
entitlement to service connection for right and left knee 
disabilities.  The RO found that new and material evidence 
had not been received with respect to the left knee claim, 
but that new and material evidence had been received with 
respect to the right knee claim.  Although the RO reopened 
the right knee claim and adjudicated it on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  The 
provisions of the VCAA and the pertinent implementing 
regulations are applicable to the issues on appeal, except as 
noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen a 
claim for service connection for a right knee disability, 
which was received before that date.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They do not apply to the veteran's right 
knee claim, which was received prior to that date in February 
2001.  However, they do apply to the left knee claim, which 
was received in November 2001.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

As explained below, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
veteran's claim to reopen the claim of entitlement to service 
connection for a right knee disability.  Therefore, no 
further notice or evidential development is required with 
respect to that claim.

With respect to the reopened claim for service connection for 
right knee disability and the claim to reopen a claim for 
service connection for left knee disability, the record 
reflects that the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
adequately provided in letters from the RO dated in April 
2001, August 2001, October 2002 and October 2003, and in the 
Statements of the Case and the Supplemental Statements of the 
Case.   

The record reflects that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the veteran's 
claims.  In fact at the September 2005 hearing before the 
undersigned, the veteran stated that he had submitted all 
pertinent evidence in his possession, that there were no 
additional medical records that could be obtained to 
substantiate the claims and that he had already submitted 
medical nexus evidence that the Board invited him to submit.

Although the veteran was not provided complete VCAA notice 
before the initial adjudication of his claims, the record 
reflects that following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the RO on either of the claims would 
have been different had the claims not been adjudicated prior 
to the provision of complete VCAA notice.  In sum, the Board 
is satisfied that any procedural errors in the RO's 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the issues on appeal.



New and Material Evidence

The RO denied a claim of entitlement to service connection 
for a bilateral knee disability in an unappealed rating 
decision dated in June 1954.  It also denied claims to reopen 
the right and left knee claims in subsequent unappealed 
rating decisions, the most recent of which was in May 2000.  

The veteran filed his claim to reopen the claim of 
entitlement to service connection for a right knee disability 
in February 2001.  He filed the claim to reopen the claim of 
entitlement to service connection for a left knee disability 
in November 2001.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

For claims to reopen filed after August 29, 2001, new 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit [referring to the former standard] noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence of record at the time of the May 2000 denial 
consisted of VA outpatient treatment records showing ongoing 
treatment for complaints of arthritis of both knees, as well 
as a meniscal tear of the left knee.  The record also 
contained the veteran's service medical records, showing that 
the veteran's right leg was injured during service.  They do 
not contain any reference to a left leg injury.  The service 
separation examination was negative for the presence of a 
disorder of either knee.  In addition, the evidence of record 
in May 2000 included the veteran's statements that he injured 
his legs in service.  

Since the May 2000 denial, the record now contains two 
additional pieces of evidence, which the Board finds 
particularly significant.  First, the record now contains the 
report of a VA examination conducted in April 2003, and a VA 
nexus opinion dated in July 2003.  Second, the record 
contains a nexus opinion from a VA physician, I.Z., M.D., 
dated in June 2002.  

With respect to the right knee, the Board finds that this 
additional evidence is new and material.  The evidence was 
not previously submitted to agency decision-makers; it is 
neither cumulative nor redundant of evidence previously of 
record; and it relates to medical nexus, an element crucial 
to establishing entitlement to service connection, that was 
not addressed by any of the evidence previously of record.  
It therefore bears directly and substantially upon the 
specific matter under consideration; and, in connection with 
evidence previously assembled, it is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  

However, with respect to the left knee, the Board finds that 
the additional evidence is not new and material.  The 
difference in the Board's decision with respect to the left 
knee relates primarily to the different definition of new and 
material evidence applied to the two claims.  While the nexus 
opinions noted above are clearly new, in that they were not 
previously submitted to agency decision-makers, they are not 
material with respect to the left knee.  While the evidence 
does relate to an unestablished fact necessary to 
substantiate the claim, i.e., medical nexus, and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, neither the July 2003 VA 
opinion nor the June 2002 opinion of I.Z. raises a reasonable 
possibility of substantiating the claim.  This is so because 
the July 2003 VA opinion is definitively negative with 
respect to a relationship between the veteran's current knee 
disorders and his military service.  I.Z.'s opinion is also 
essentially negative, stating that the veteran's leg pain is 
probably due mostly to spinal stenosis.  However, it also 
contains a statement that the contribution of old leg trauma 
with subsequent development of osteoarthritis can not be 
excluded.  Such an opinion is patently inconclusive.  Stating 
that a link or nexus cannot be excluded simply states that a 
nexus is possible.  The Court has held that medical evidence 
which merely indicates that the particular disorder "may or 
may not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Such opinions carry negligible 
probative weight.  Id.  

Moreover, I.Z.'s opinion is further diminished in that it 
does not refer to the veteran's military service, but refers 
to old leg trauma.  This is simply not specific enough to 
support the claim or to provide probative evidence of medical 
nexus.

In light of the speculative and inconclusive nature of I.Z.'s 
opinion, and the negative opinion of the July 2003 VA 
examiner, the Board concludes that this additional evidence 
in fact weighs against the claim, and therefore does not 
raise a reasonable possibility of substantiating it.  
Accordingly, it is not new and material under the regulations 
applicable to the left knee claim.  

Since the May 2000 denial, the evidence added to the record 
also includes additional VA outpatient treatment records 
showing ongoing treatment for the veteran's right and left 
knee symptoms.  However, this evidence does not address the 
matter of nexus to service.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

An October 1995 outpatient treatment report contains a 
statement that the veteran has complained of left knee pain 
since an injury in service.  Similarly, a September 1994 
report contains a reference to an injury in service in 1943.  
However, these are patent recitations of the veteran's 
statements and not medical findings.  They are therefore not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].  

The October 1995 statement, and other statements attributed 
to the veteran, including his hearing testimony, cannot be 
considered new and material as to the matter of medical 
nexus.  Laypersons are capable of testifying as to symptoms, 
but not as to the proper diagnosis or date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."  

The veteran is competent to report what happened during 
service, however, such statements were already of record at 
the time of the May 2000 denial.  The veteran's account has 
not changed significantly, in that he continues to relate a 
left knee disorder to an in-service incident in which he was 
struck by an automobile.  Accordingly, such statements are 
cumulative and redundant of statements the veteran made prior 
to the May 2000 denial, and are not new and material.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the May 2000 denial 
of the veteran's claims is new and material with respect to 
the right knee claim only, and is not new and material with 
respect to the left knee claim.  Accordingly, the Board finds 
that reopening of the claim of entitlement to service 
connection for a right knee disability is in order; however, 
reopening of the claim of entitlement to service connection 
for a left knee disability is not warranted. 


Reopened Claim for Service Connection for a Right Knee 
Disability

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that the service medical records 
show that the veteran was treated for a severe right leg 
injury in January 1943, incurred when a car "backed onto" 
him.  This resulted in a moderately severe contusion on the 
lateral aspect of the right thigh and lower leg, as well as a 
moderately severe abrasion on the lateral aspect of the right 
calf below the knee.  Accordingly, the Board finds that an 
injury to the right leg in service is shown.  In addition, 
the medical evidence shows that the veteran currently has 
degenerative joint disease of the right knee.  

While the Board has determined that the veteran injured his 
right leg in service, the service medical records do not 
establish the presence of a chronic right knee disorder and 
there is an absence of corroborating evidence of a continuity 
of symptomatology after service is lacking.  In this regard, 
the Board notes that the examination for separation from 
service in November 1945 disclosed no abnormality of the 
veteran's right knee.  Moreover, although the veteran filed a 
service-connection claim in June 1954, alleging an in-service 
injury to the right knee, he did not submit any evidence, 
including his own statements, to show that he was 
experiencing symptoms at that time, or that he had 
experienced symptoms after service.  He again filed a claim 
in December 1969; however, a VA examination conducted in 
March 1970 disclosed that his right knee was normal.  It was 
not until a September 1970 examination, almost 25 years after 
the veteran's discharge from service, that he was found to 
have a disability of the right knee.  At that time, the 
veteran was noted to have arthrosis of the right knee.  The 
first diagnosis of degenerative joint disease came in 
November 1995, as VA X-rays showed minimal degenerative 
changes.

Moreover, even if continuity were conceded, in Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that section 
3.303 does not negate the requirement of medical evidence of 
a nexus between the current condition and the putative 
continuous symptomatology.  

As discussed above, the record contains two medical opinions 
that discuss a relationship between the veteran's current 
right knee disability and his military service.  A VA 
examination was conducted in April 2003, and a VA nexus 
opinion was provided by the examiner in a July 2003 addendum.  
In addition, the veteran submitted a nexus opinion from a VA 
physician, I.Z., M.D., dated in June 2002.  

The Board notes that the April 2003 examiner opined that it 
is more likely that the veteran's chronic knee difficulties 
are related to the chronic wear and tear of the aging process 
than to his military service.  

The veteran's VA physician opined in June 2002 that the 
veteran's leg pain is probably due mostly to spinal stenosis; 
however, the physician also stated that the contribution of 
old leg trauma with subsequent development of osteoarthritis 
can not be excluded.  For the reasons discussed above, the 
Board finds that this does not constitute evidence in favor 
of the veteran's claim.  The statement that the leg pain is 
probably due mostly to spinal stenosis weighs against the 
claim.  The statement that the contribution of old leg trauma 
cannot be excluded is inconclusive and speculative.  As such, 
it does not constitute probative evidence in the veteran's 
favor.  See Tirpak, 2 Vet. App. 609; see also Obert v. Brown, 
5 Vet. App. 30, 33 (1993) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].  Moreover, there is no indication that I.Z. in fact 
reviewed the veteran's medical records or his service records 
in preparing the opinion.  

The record in fact contains no competent medical opinion that 
purports to link the veteran's right knee disability to his 
military service.  The primary nexus evidence in support of 
the veteran's claim comes from his own contentions; however, 
it is now well established that although a lay person is 
competent to report on his or her symptoms, a lay person is 
not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, 2 Vet. App. 
492, 494-5 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee disability




ORDER

Reopening of the claim of entitlement to service connection 
for a right knee disability is granted.

Reopening of the claim of entitlement to service connection 
for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


